

117 HR 2367 IH: Studying Outcomes and Benchmarks for Effective Recovery Homes Act
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2367IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Levin of California introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to enter an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study on the quality and effectiveness of covered recovery housing in the United States, and for other purposes.1.Short titleThis Act may be cited as the Studying Outcomes and Benchmarks for Effective Recovery Homes Act or the SOBER Homes Act.2.Nas study and report(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to conduct a study, which may include a literature review and case studies as appropriate, on—(1)the quality and effectiveness of recovery housing in the United States, including the availability in the United States of high-quality recovery housing and whether that availability meets the demand for such housing in the United States; and(2)State, Tribal, and local regulation and oversight of recovery housing.(b)TopicsThe study under subsection (a) shall include a literature review of studies that—(1)examine the quality of, and effectiveness outcomes for, the types and characteristics of covered recovery housing programs listed in subsection (c); and(2)identify the research and data gaps that must be filled to better report on the quality of, and effectiveness outcomes related to, covered recovery housing.(c)Type and characteristicsThe types and characteristics of covered recovery housing programs referred to in subsection (b) consist of the following:(1)Nonprofit and for-profit covered recovery housing.(2)Private and public covered recovery housing.(3)Covered recovery housing programs that provide services to—(A)residents on a voluntary basis; and(B)residents pursuant to a judicial order.(4)Number of clients served, disaggregated to the extent possible by covered recovery housing serving—(A)6 or fewer recovering residents;(B)10 to 13 recovering residents; and(C)18 or more recovering residents.(5)Bedroom occupancy in a house, disaggregated to the extent possible by—(A)single room occupancy;(B)2 residents occupying 1 room; and(C)more than 2 residents occupying 1 room.(6)Duration of services received by clients, disaggregated to the extent possible according to whether the services were—(A)30 days or fewer;(B)31 to 90 days;(C)more than 90 days and fewer than 6 months; or(D)6 months or more.(7)Certification levels of staff.(8)Fraudulent and abusive practices by operators of covered recovery housing and inpatient and outpatient treatment facilities, both individually and in concert, including—(A)deceptive or misleading marketing practices, including—(i)inaccurate outcomes-based marketing; and(ii)marketing based on non-evidence based practices;(B)illegal patient brokering;(C)third-party recruiters;(D)deceptive or misleading marketing practices of treatment facility and recovery housing online aggregators; and(E)the impact of such practices on health care costs and recovery rates.(d)ReportThe arrangement under subsection (a) shall require, by not later than 12 months after the date of entering into the agreement—(1)completing the study under such subsection; and(2)making publicly available (including through publication on the internet) a report that contains—(A)the results of the study;(B)the National Academy’s recommendations for Federal, State, and local policies to promote the availability of high-quality recovery housing in the United States;(C)research and data gaps;(D)recommendations for recovery housing quality and effectiveness metrics;(E)recommended mechanisms to collect data on those metrics, including with respect to research and data gaps; and(F)a summary of allegations, assertions, or formal legal actions on the State and local levels by governments and nongovernmental organizations with respect to the opening and operation of recovery housing.(e)DefinitionsIn this subsection:(1)The term covered recovery housing means recovery housing that utilizes compensated or volunteer onsite staff who are not health care professionals to support residents.(2)The term effectiveness outcomes may include decreased substance use, reduced probability of relapse or reoccurrence, lower rates of incarceration, higher income, increased employment, and improved family functioning.(3)The term health care professional means an individual who is licensed or otherwise authorized by the State to provide health care services.(4)The term recovery housing means a shared living environment that is or purports to be—(A)free from alcohol and use of nonprescribed drugs; and(B)centered on connection to services that promote sustained recovery from substance use disorders.(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,500,000 for fiscal year 2022.3.Filling research and data gapsNot later than 60 days after the completion of the study under section 5, the Secretary of Health and Human Services shall enter into an agreement with an appropriate entity to conduct such research as may be necessary to fill the research and data gaps identified in reporting pursuant to such section.